Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to communication filed 10/07/22. 
Response to Amendment
The examiner acknowledges the amendment of claims 1,4,11,14,17,19 and the cancellation of claims 2-3,8,12-13,16,18, and 20.
Response to Arguments
          Regarding applicant’s argument regard the prior art of record, it is the examiner’s position that the reference of Andreeva teaches register the biometric information of the user as a common key to be used for unlocking a locked part in the facility (paragraph 06-07, 018, 020-023) and to be used to acquire a product or service provided in the facility (biometric information used at point of sale, paragraph 07,023). Andreeva teaches the controller is configured to acquire the biometric information of the user from the user for whom a reception procedure for using the facility has not been completed (the obtaining biometric is a step in the registration process, fig. 2, paragraph 018). The reference of Kocher is relied upon for teaching the biometric information of the user from the user who is on board a vehicle that travels in the facility (col. 2 line 66-col. 3 line 20).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,6,7,9-11,15,17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreeva US Patent Application Publication 20170249451 in view of Kocher et al. US 10810816.


               Regarding claim 1, Andreeva teaches an information processing apparatus comprising a controller configured to:

acquire biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020);

associate the biometric information of the user with information indicating the user and

register the biometric information of the user as a common key to be used for unlocking a locked part in the facility (paragraph 06-07, 018, 020-023) and to be used to acquire a product or service provided in the facility (biometric information used at point of sale, paragraph 07,023). Andreeva teaches the controller is configured to acquire the biometric information of the user from the user for whom a reception procedure for using the facility has not been completed (the obtaining biometric is a step in the registration process, fig. 2, paragraph 018). Andreeva is silent on teaching the controller acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility. Kocher in an analogous art teaches acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility (col. 2 line 66-col. 3 line 20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Andreeva as disclosed by Kocher because such modification improves the security of vehicle access  to a facility and speed up the process of granting access to a facility. 



       Regarding claim 5, Andreeva teaches the controller checks biometric information of the user that is detected from the user at a location of use of the key against the biometric information of the user that is registered (paragraph 031).

      Regarding claim 6,  the controller transmits the biometric information of the user that is registered, to a checking device for biometric information that is installed at a location of use of the key (paragraph 031).

        Regarding claim 7, Andreeva teaches the facility includes at least one of an accommodation facility (the system is used in a household, paragraph 06-07).


        Regarding claim 9, Andreeva teaches  the biometric information is at least one of a fingerprint, a vein, an iris, and a face (paragraph 018).



        Regarding claim 10, Andreeva teaches the locked part includes at least one of a door, a gate, a window, equipment, and a tool in the facility (paragraph 06-07).
       Regarding claim 11, Andreeva teaches an information processing method comprising:
acquiring, by an information processing apparatus, biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020);
associating, by the information processing apparatus, the biometric information of the user with information indicating the user and registering, by the information processing apparatus, the biometric information of the user as a common key to be used for unlocking a locked part in the facility (paragraph 06-07, 018, 020-023) and to be used to acquire a product or a service provided in the facility (biometric information used at point of sale, paragraph 07, 023). Andreeva teaches the controller is configured to acquire the biometric information of the user from the user for whom a reception procedure for using the facility has not been completed (the obtaining biometric is a step in the registration process, fig. 2, paragraph 018). Andreeva is silent on teaching the controller acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility. Kocher in an analogous art teaches acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility (col. 2 line 66-col. 3 line 20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Andreeva as disclosed by Kocher because such modification improves the security of vehicle access  to a facility and speed up the process of granting access to a facility. 



         Regarding claim 15, Andreeva teaches the controller checks biometric information of the user that is detected from the user at a location of use of the key against the biometric information of the user that is registered (paragraph 031).
        Regarding claim 17, Andreeva teaches a non-transitory storage medium storing a program for causing a computer to:
acquire biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020); and
transmit the biometric information of the user to an apparatus that associates the biometric information of the user with information indicating the user, and that registers the biometric information of the user as a common key to be used for unlocking a locked part in the facility (paragraph 020-023). Andreeva teaches the controller is configured to acquire the biometric information of the user from the user for whom a reception procedure for using the facility has not been completed (the obtaining biometric is a step in the registration process, fig. 2, paragraph 018) and to be used to acquire a product or a service provided in the facility (biometric information used at point of sale, paragraph 07, 023). Andreeva is silent on teaching the controller acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility. Kocher in an analogous art teaches acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility (col. 2 line 66-col. 3 line 20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Andreeva as disclosed by Kocher because such modification improves the security of vehicle access  to a facility and speed up the process of granting access to a facility. 


          Regarding claim 18, Andreeva teaches the program causes the computer to acquire the biometric information of the user that is registered as at least one of a key for unlocking a locked part in the facility and a key to be used to acquire a product or a service provided in the facility (paragraph 06,-07,018,032).







        Claim(s) 4,14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreeva US Patent Application Publication 20170249451 in view of Kocher et al. US 10810816 and further in view of Vemury US Patent Application Publication 20190043148.
	Regarding claims 4, 14, and 19, Andreeva is silent on teaching a reading device reading a one dimensional or two dimensional code. Vemury in an analogous art teaches gathering information from multiple device that include reading a one dimensional or two dimensional code and biometric (abstract, paragraph 07, 025, 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention of Andreeva as disclosed by Vemury because such modification improves the process of identifying a user by obtaining additional information from the user in order to reliable identify the user.







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683